 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBIN E. JACKSON,                                  No. 2:16-cv-0920 MCE DB PS
12                       Plaintiff,
13            v.                                         ORDER
14    COUNTY OF SACRAMENTO
      DEPARTMENT OF HEALTH AND
15    HUMAN SERVICES, et al.,
16                       Defendants.
17

18          Plaintiff Robin Jackson is proceeding in this action pro se. This matter was, therefore,

19   referred to a magistrate judge in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1). Noticed for hearing before the undersigned on February 22, 2019, is defendant County

21   of Sacramento’s motion for summary judgment. (ECF No. 65.)

22          On February 11, 2019, plaintiff filed a request for a thirty-day extension of time to

23   respond to defendant’s motion for summary judgment. (ECF No. 72.) Plaintiff’s motion does not

24   attempt to address why such an extension of time is necessary. Nonetheless, in light of plaintiff’s

25   pro se status, the undersigned will grant plaintiff’s request. Plaintiff is cautioned, however, that

26   future extensions of time will not be granted for this purpose absent a showing of good cause.

27   ////

28   ////
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s February 11, 2019 motion for an extension of time (ECF No. 72) is granted;

 3           2. The February 22, 2019 hearing of defendant’s motion (ECF No. 65) is continued to

 4   Friday, March 29, 2019, at 10:00 a.m. at the United States District Court, 501 I Street,

 5   Sacramento, California, in Courtroom No. 27 before the undersigned; and

 6           3. Plaintiff is reminded that, pursuant to Local Rule 230, an opposition or statement of

 7   non-opposition to defendant’s motion shall be filed on or before March 15, 2019.

 8   Dated: February 13, 2019

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB\orders\orders.pro se\jackson0920.eot.grnt.ord
23

24

25

26
27

28
                                                        2
